DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the value" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the " in line .  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the machine" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the value" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the situations" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-12, 14 and 15 are indefinite by dependence. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent App. 2159176-A1 (hereinafter Pyra) (foreign translation relied upon).
Regarding claim 1, Pyra discloses a measuring body for detecting sources of interference (¶1).  Pyra discloses introducing into the machine an endoscopic probe whose shape and size correspond to those of the products processed by the machine (Fig. 1, measuring body 10, ¶6), the probe comprising at least one sensor capable of detecting the value of at least one probe parameter representing the situations the probe has been subjected to over time (Fig. 1, measuring element 12, ¶9); processing the probe by the machine as if the probe were a real product; determining the positions adopted by the probe during processing in the machine; associating the values measured by the probe sensor during the processing of the probe in the machine with corresponding positions adopted by the probe during its processing in the machine (¶18).
Pyra discloses the process for using the measuring body (¶18):  
“The measuring body 10 is fired like a normal filter rod in the area of the transmitter. Before being placed in the transmitting station of the transmitter, the measuring body 10 or more precisely the measuring element 12 is activated. The same applies to the necessary memory and program blocks as well as all other components involved in the detection. During the conveyance of the measuring body 10 through the conduit system, the accelerations acting on the measuring body 10 are recorded. After the measuring body 10 has arrived at the receiver and removed, the measuring body 10 is connected to an evaluation unit and the measured data are evaluated. A connection point within the line system brakes, for example, the measuring body 10. The amount and the temporal occurrence of such delays are recorded. The same applies to lateral accelerations. High lateral accelerations indicate, for example, a curve of the pipeline system. From the entirety of the recorded / recorded information, the position of the source of interference can be determined with little effort and reliably and adjusted accordingly.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pyra.
Regarding claim 2, Pyra discloses the method claim 1, as discussed above.  Pyra does not explicitly disclose wherein the probe acquires data through the at least one sensor at predetermined instants of time according to a predetermined sampling frequency.
Pyra teaches that the measuring body is used to detect sources of interference that may decelerate the production process or clog the delivery line (¶3).  The measuring body is used to detect the interference rapidly and reliably (¶5).  The evaluation of the measuring body allows for timely remedy of the source of the interference (¶10).  Pyra teaches that in addition to the flow of the body through pipeline the measuring body can be equipped to measure other parameters through additional sensor or probes (¶17). Finally, Pyra teaches that the measurement is done on a temporal occurrence (¶9, ¶18).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Pyra to provide wherein the probe acquires data through the at least one sensor at predetermined instants of 
Regarding claim 3, Pyra discloses the method claim 2, as discussed above.  Pyra further discloses wherein the probe, at the predetermined sampling instants of time, does the following, alternatively or in combination: transmits data in real time through a wireless signal; records data in a memory of its own (¶16).
Regarding claim 4, Pyra discloses the method claim 1, as discussed above.  Pyra does not explicitly disclose comprising a step of switching on the probe, preceding or following the step of introducing the probe into the machine.
Pyra teaches that the measuring body is used to detect sources of interference that may decelerate the production process or clog the delivery line (¶3).  The measuring body is used to detect the interference rapidly and reliably (¶5).  The evaluation of the measuring body allows for timely remedy of the source of the interference (¶10).  Pyra teaches that in addition to the flow of the body through pipeline the measuring body can be equipped to measure other parameters through additional sensor or probes (¶17). Finally, Pyra teaches that the measurement is done on a temporal occurrence (¶9, ¶18).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Pyra to provide 
Regarding claim 5, Pyra discloses the method claim 1, as discussed above.  Pyra does not explicitly disclose wherein the associating step comprises a temporal correlation between the data measured by the probe sensor and corresponding data measured by the machine during the processing of the probe in the machine.
Pyra teaches that the measuring body is used to detect sources of interference that may decelerate the production process or clog the delivery line (¶3).  The measuring body is used to detect the interference rapidly and reliably (¶5).  The evaluation of the measuring body allows for timely remedy of the source of the interference (¶10).  Pyra teaches that in addition to the flow of the body through pipeline the measuring body can be equipped to measure other parameters through additional sensor or probes (¶17). Pyra also teaches analyzing the collected data to evaluate the firing process (¶17).  Finally, Pyra teaches that the measurement is done on a temporal occurrence (¶9, ¶18).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Pyra to provide wherein the associating step comprises a temporal correlation between the data measured by the probe sensor and corresponding data measured by the machine during the processing of .
Claims 6-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pyra as applied above, and further in view of US Patent App. 20060098214-A1 hereinafter Wilson.
Regarding claim 6, Pyra discloses the method claim 5, as discussed above.  Pyra does not explicitly disclose wherein the temporal correlation comprises a step of generating an activation signal representing at least one starting instant for defining a reference for data acquisition.
Pyra teaches that the measuring body is used to detect sources of interference that may decelerate the production process or clog the delivery line (¶3).  The measuring body is used to detect the interference rapidly and reliably (¶5).  The evaluation of the measuring body allows for timely remedy of the source of the interference (¶10).  Pyra teaches that in addition to the flow of the body through pipeline the measuring body can be equipped to measure other parameters through additional sensor or probes (¶17).  Pyra further teaches that the measuring body can be connected to and or communicate with a receiving device (¶10).
Wilson teaches a method of determining one or more physical properties of a rolled smoking article (Abstract).  Wilson teaches a camera that is able to measure attributes of a rolled smoking article (¶23, ¶46).   The images is processed and analyzed (¶59).  The system comprises, “a conventional computer 101 comprising a microprocessor, a suitable memory 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Pyra  and Wilson to provide wherein the temporal correlation comprises a step of generating an activation signal representing at least one starting instant for defining a reference for data acquisition.  A person of ordinary skill in the art using a measuring device fired in a tobacco production system that was capable of transmitting data would obviously correlate the received data to a database.  The database would compare the values to the actual received data and generate a signal back to the production system.  Wilson teaches interaction between the established database values and the production to take action such as sounding an alarm.
Regarding claim 7, Pyra in view of Wilson discloses the method according to claim 6, as discussed above.  The combination does not explicitly disclose wherein the generating step is performed automatically in response to an interaction between a recognition element and a detector, respectively associated with the probe and with the machine, or vice versa.
Pyra teaches that the measuring body is used to detect sources of interference that may decelerate the production process or clog the delivery line (¶3).  The measuring body is used to detect the interference rapidly and reliably (¶5).  The evaluation of the measuring body allows for timely remedy of the source of the interference (¶10).  Pyra teaches that in addition to the flow of the body through pipeline the measuring body can be equipped to measure other parameters through additional sensor or probes (¶17).  Pyra further teaches that the measuring body can be connected to and or communicate with a receiving device (¶10).
Wilson teaches a method of determining one or more physical properties of a rolled smoking article (Abstract).  Wilson teaches a camera that is able to measure attributes of a rolled smoking article (¶23, ¶46).   The images is processed and analyzed (¶59).  The system comprises, “a conventional computer 101 comprising a microprocessor, a suitable memory device, a data storage device (such as a hard disk drive and/or CD-Rom drive), one or more data-input/output devices, an optional display device, and application software. Said one or more data input devices may comprise a conventional keyboard to enable an operator to input data, and the optional display device may comprise a conventional screen.” (¶117).  Wilson further teaches that the method may comprise an internal database or instructions for querying an external database.  This database stores values for the physical properties (¶136) and looks up the desired nominal length based on user input of brand or other feature (¶153).  The application software may trigger an alarm (¶186).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Pyra and 
Regarding claim 8, Pyra in view of Wilson discloses the method according to claim 6, as discussed above.  The combination does not explicitly disclose wherein the generating step is performed by means of a portable electronic appliance having a user interface.
Pyra teaches the connection of the measuring device to an external device to receive data.  This external device can include a laptop which is considered to be portable and have a user interface (¶10).
Wilson teaches that the information can be stored and compared to a database with a device that can accept a user-inputted data (¶69).  Wilson further teaches that the software determines orientation from user-inputted data (¶166).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Pyra and 
Regarding claim 9, Pyra discloses the method according to claim 1, as discussed above.  Pyra does not explicitly disclose wherein the values measured by the probe during the processing of the probe in the machine are associated with data acquired by one or more line sensors present in the machine.
Pyra teaches that the measuring body is used to detect sources of interference that may decelerate the production process or clog the delivery line (¶3).  The measuring body is used to detect the interference rapidly and reliably (¶5).  The evaluation of the measuring body allows for timely remedy of the source of the interference (¶10).  Pyra teaches that in addition to the flow of the body through pipeline the measuring body can be equipped to measure other parameters through additional sensor or probes (¶17).  Pyra further teaches that the measuring body can be connected to and or communicate with a receiving device (¶10).
Wilson teaches a method of determining one or more physical properties of a rolled smoking article (Abstract).  Wilson teaches a camera that is able to measure attributes of a rolled smoking article (¶23, ¶46).   The images is processed and analyzed (¶59).  The system comprises, “a conventional computer 101 comprising a microprocessor, a suitable memory device, a data storage device (such as a hard disk drive and/or CD-Rom drive), one or more 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pyra to provide wherein the values measured by the probe during the processing of the probe in the machine are associated with data acquired by one or more line sensors present in the machine as taught in Wilson.  A person of ordinary skill in the art using a measuring device fired in a tobacco production system that was capable of transmitting data would obviously correlate the received data to a database.  The database would compare the values to the actual received data and generate a signal back to the production system.  Wilson teaches interaction between the established database values and the production to take action such as sounding an alarm.
Regarding claim 10, Pyra in view of Wilson discloses the method according to claim 9 as discussed above.  The combination does not explicitly disclose comprising a step of processing the probe data acquired by the probe and the corresponding machine data acquired by the line sensors, wherein the respective probe data and machine data are associated with the corresponding positions adopted by the probe during its processing in the machine.
Pyra teaches that the measuring body is used to detect sources of interference that may decelerate the production process or clog the delivery line (¶3).  The measuring body is used to detect the interference rapidly and reliably (¶5).  The evaluation of the measuring body allows for timely remedy of the source of the interference (¶10).  Pyra teaches that in addition to the flow of the body through pipeline the measuring body can be equipped to measure other parameters through additional sensor or probes (¶17).  Pyra further teaches that the measuring body can be connected to and or communicate with a receiving device (¶10).
Wilson teaches a method of determining one or more physical properties of a rolled smoking article (Abstract).  Wilson teaches a camera that is able to measure attributes of a rolled smoking article (¶23, ¶46).   The images is processed and analyzed (¶59).  The system comprises, “a conventional computer 101 comprising a microprocessor, a suitable memory device, a data storage device (such as a hard disk drive and/or CD-Rom drive), one or more data-input/output devices, an optional display device, and application software. Said one or more data* input devices may comprise a conventional keyboard to enable an operator to input data, and the optional display device may comprise a conventional screen.” (¶117).  Wilson further teaches that the method may comprise an internal database or instructions for querying an external database.  This database stores values for the physical properties (¶136) and looks up the desired nominal length based on user input of brand or other feature (¶153).  The application software may trigger an alarm (¶186).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pyra to provide comprising a step 
Regarding claim 13, Pyra discloses  an endoscopic probe whose shape and size correspond to those of a product intended for processing by the machine (Fig. 1, measuring body 10, ¶6) which processes products in the tobacco industry, the probe comprising: at least one sensor capable of detecting the value of at least one probe parameter representing the situations the probe has been subjected to over time (¶18); 
Pyra does not explicitly disclose, a synchronizer configured to generate a synchronization signal correlated with the values measured, so as to allow associating the data measured with corresponding positions adopted by the probe during its processing in the machine.
Pyra teaches that the measuring body is used to detect sources of interference that may decelerate the production process or clog the delivery line (¶3).  The measuring body is used to detect the interference rapidly and reliably (¶5).  The evaluation of the measuring body allows for timely remedy of the source of the interference (¶10).  Pyra teaches that in addition to the flow of the body through pipeline the measuring body can be equipped to measure other 
Wilson teaches a method of determining one or more physical properties of a rolled smoking article (Abstract).  Wilson teaches a camera that is able to measure attributes of a rolled smoking article (¶23, ¶46).   The images is processed and analyzed (¶59).  The system comprises, “a conventional computer 101 comprising a microprocessor, a suitable memory device, a data storage device (such as a hard disk drive and/or CD-Rom drive), one or more data-input/output devices, an optional display device, and application software. Said one or more data input devices may comprise a conventional keyboard to enable an operator to input data, and the optional display device may comprise a conventional screen.” (¶117).  Wilson further teaches that the method may comprise an internal database or instructions for querying an external database.  This database stores values for the physical properties (¶136) and looks up the desired nominal length based on user input of brand or other feature (¶153).  The application software may trigger an alarm (¶186).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Pyra and Wilson to provide a synchronizer configured to generate a synchronization signal correlated with the values measured, so as to allow associating the data measured with corresponding positions adopted by the probe during its processing in the machine.  A person of ordinary skill in the art using a measuring device fired in a tobacco production system that was capable of transmitting data would obviously synchronize the received data to a database.  The system would take measurements at established times for data correlation.  The database would 
Regarding claim 14, Pyra in view of Wilson discloses the probe according to claim 13, as discussed above.  The combination does not explicitly disclose, comprising an electronic card having at least one local sensor, a processor, a memory, a data transmission module and an electrical power supply, wherein the processor is configured to receive an activation signal through the data transmission module and is programmed to start acquiring at least one probe parameter in response to the activation signal received.
Pyra discloses that the measuring body has an acceleration sensor on a board.  The board is associated with control elements, memory elements and the like.  The sensor is designed for detecting forces acting on the body and measuring positive and negative accelerations (¶15).  The measuring body is activated (¶18).  The forces the acceleration on the body is measured and evaluated.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Pyra and Wilson to provide comprising an electronic card having at least one local sensor, a processor, a memory, a data transmission module and an electrical power supply, wherein the processor is configured to receive an activation signal through the data transmission module and is programmed to start acquiring at least one probe parameter in response to the activation signal received.  A person of ordinary skill in the art would use the measuring body of Pyra to synchronize to a data source.  The measuring body would contain the elements necessary to power itself and collect information.  The measuring body could be activated through the 
Regarding claim 15, Pyra in view of Wilson discloses the probe according to claim 13, as discussed above.  The combination does not explicitly disclose, a recognition element configured to interact with a detector present on the machine to allow detecting the presence of the probe at a predetermined position of the machine.
Pyra teaches that the measuring body is used to detect sources of interference that may decelerate the production process or clog the delivery line (¶3).  The measuring body is used to detect the interference rapidly and reliably (¶5).  The evaluation of the measuring body allows for timely remedy of the source of the interference (¶10).  Pyra teaches that in addition to the flow of the body through pipeline the measuring body can be equipped to measure other parameters through additional sensor or probes (¶17).  Pyra further teaches that the measuring body can be connected to and or communicate with a receiving device (¶10).
Wilson teaches a method of determining one or more physical properties of a rolled smoking article (Abstract).  Wilson teaches a camera that is able to measure attributes of a rolled smoking article (¶23, ¶46).   The images is processed and analyzed (¶59).  The system comprises, “a conventional computer 101 comprising a microprocessor, a suitable memory device, a data storage device (such as a hard disk drive and/or CD-Rom drive), one or more data-input/output devices, an optional display device, and application software. Said one or more data input devices may comprise a conventional keyboard to enable an operator to input data, and the optional display device may comprise a conventional screen.” (¶117).  Wilson further teaches that the method may comprise an internal database or instructions for querying 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Pyra and Wilson to provide a recognition element configured to interact with a detector present on the machine to allow detecting the presence of the probe at a predetermined position of the machine.  A person of skill in the art would include recognition within the device.  In order to determine the location or position of the interference in Pyra the measuring device presence and location would be communicated to the evaluation unit.  As this connection can advantageously be done wirelessly, the position in the machine would be communicated to allow for clearing of any interference in the line.  
 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pyra as applied above, and further in view of US Patent 4280187-A hereinafter Reuland.
Regarding claim 11, Pyra discloses the method according to claim 1 as discussed above.  The combination does not explicitly disclose comprising a step of feedback adjustment of a setting of the machine as a function of the values measured by the probe associated with the corresponding positions.
Pyra teaches that the measuring body is used to detect sources of interference that may decelerate the production process or clog the delivery line (¶3).  The measuring body is used to detect the interference rapidly and reliably (¶5).  The evaluation of the measuring body allows for timely remedy of the source of the interference (¶10).  Pyra teaches that in addition to the flow of the body through pipeline the measuring body can be equipped to measure other parameters through additional sensor or probes (¶17).  Pyra further teaches that the measuring body can be connected to and or communicate with a receiving device (¶10).
Reuland teaches components of one or more machines for the production and/or processing of cigarettes or other smokers' products are indirectly monitored to allow for automatic pinpointing of that component which affects the quality of products (Abstract).  The production machine comprises sources and reference signals that denote a threshold value.  This is connected to a control input and able to diagnose production (Col. 12, lns 43-67).  Further Reuland teaches that through the evaluation of test signals and the pinpointing of those components which are the cause of loss of quality an attendant can correct the signals.  But Reuland takes it further and says that the system can correct such defects in a fully automatic way such as blowing lines clear with compressed air.  This enables automatic or semiautomatic defect eliminating (Col. 17, lns 38-58).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pyra to include comprising a step of feedback adjustment of a setting of the machine as a function of the values measured by the probe associated with the corresponding positions as taught in Reuland.  The device in Pyra 
Regarding claim 12, Pyra in view of Reuland discloses the method according to claim 11 as discussed above.  The combination does not explicitly disclose wherein the adjustment is performed during a shutdown of the machine or during operation of the machine for processing products in the tobacco industry.
Pyra teaches that the measuring body is used to detect sources of interference that may decelerate the production process or clog the delivery line (¶3).  The measuring body is used to detect the interference rapidly and reliably (¶5).  The evaluation of the measuring body allows for timely remedy of the source of the interference (¶10).  Pyra teaches that in addition to the flow of the body through pipeline the measuring body can be equipped to measure other parameters through additional sensor or probes (¶17).  Pyra further teaches that the measuring body can be connected to and or communicate with a receiving device (¶10).
Reuland teaches components of one or more machines for the production and/or processing of cigarettes or other smokers' products are indirectly monitored to allow for automatic pinpointing of that component which affects the quality of products (Abstract).  The production machine comprises sources and reference signals that denote a threshold value.  This is connected to a control input and able to diagnose production (Col. 12, lns 43-67).  Further Reuland teaches that through the evaluation of test signals and the pinpointing of 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pyra to include wherein the adjustment is performed during a shutdown of the machine or during operation of the machine for processing products in the tobacco industry as taught in Reuland.  The device in Pyra moves in the production line and is capable of transmitting signals to external sources.  Reuland teaches using data signals to make automatic adjustments to the cigarette making process.  A person of ordinary skill in the art would obviously combine the device of Pyra with the automatic action described in Reuland.  Doing so would improve quality and reduce waste.  Reuland teaches that this action can be taken either during production or during a shutdown.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537.  The examiner can normally be reached on Mon - Thurs 7:30 to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747              


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747